PER CURIAM.
Shawn C. Williams challenges the order of the trial court summarily denying his *647motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order. Williams failed to allege that his jail credit claim could be determined from the face of the record, and he therefore failed to present a facially sufficient rule 3.800(a) claim. See Williams v. State, 848 So.2d 389, 389 (Fla. 2d DCA 2003). We note that Williams’ motion was directed to trial court case numbers 93-2285 and 93-2286, whereas the body of the trial court’s order denied jail credit on trial court case numbers 00-383 and 00-884. Our affirmance is without prejudice to any right Williams might have to file a facially sufficient jail credit claim pursuant to Florida Rule of Criminal Procedure 3.800(a) or a timely facially sufficient claim pursuant to Florida Rule of Criminal Procedure 3.850.
Affirmed.
WHATLEY, NORTHCUTT, and STRINGER, JJ., Concur.